Matter of Robinson v County Ct., Rockland County (2014 NY Slip Op 06319)
Matter of Robinson v County Ct., Rockland County
2014 NY Slip Op 06319
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-06539	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Allen Robinson, petitioner, 
vCounty Court, Rockland County, respondent.
Allen Robinson, Sonyea, N.Y., petitioner pro se.
Thomas P. Zugibe, District Attorney, New City, N.Y. (Carrie A. Ciganek of counsel), for respondent.
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent to decide the petitioner's motion pursuant to CPL 440.10 in an underlying criminal action entitled People v Robinson , pending in the County Court, Rockland County, under Indictment No. 2010-449, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is dismissed, without costs or disbursements.
The plaintiff commenced this proceeding against the County Court, Rockland County. However, the County Court is not a body or officer over which this Court has jurisdiction (see  CPLR 506[b]; 7802[a]; 7804[b]).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court